DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/28/22. The applicant’s amendment has overcome objections and the 35 USC 103 rejection. Refer to the aforementioned amendment for details concerning applicant’s rebuttal arguments and/or remarks. However, the present application is being finally rejected as set forth hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition 
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/15/21.
Claims 9-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/21.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 01/28/22 for details.
Claims 1-8 and 21-22 are allowed. 

Response to Arguments
Applicant’s arguments, filed 01/28/22, with respect to claims 1-8 have been fully considered and are persuasive. Thus, the prior art rejection of claims 1-8 has been withdrawn. 
This application is in condition for allowance except for the following formal matters or for the presence of claims 13-20 directed to an invention non-elected with traverse and 9-12 directed to an invention non-elected without traverse in the reply filed on 07/15/21. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727